COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Felton, Judge Elder and Senior Judge Annunziata


COLLEEN D. HARLOW
                                                                MEMORANDUM OPINION *
v.     Record No. 2386-10-2                                         PER CURIAM
                                                                    APRIL 5, 2011
CAPITAL ONE SERVICES AND
 ROYAL INDEMNITY COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Jean M. McKeen; Tomlin & McKeen, PLLC, on brief), for
                 appellant.

                 (Claire C. Carr; Rachel A. Riordan; Kalbaugh Pfund & Messersmith,
                 on brief), for appellees.


       Colleen D. Harlow (claimant) appeals a decision of the Workers’ Compensation

Commission. On appeal, she contends the commission erred in (1) failing to award claimant a

lower extremity permanent impairment rating; (2) finding claimant had no permanent

impairment rating for her lower extremity after the commission previously determined claimant

suffered some type of impairment rating for her lower left extremity; and (3) relying on

Dr. Steven Fiore’s medical opinion because Dr. Fiore’s opinion failed to consider claimant’s

sensory and neurological deficits. We have reviewed the record and the commission’s opinion

and find that this appeal is without merit. Accordingly, we affirm for the reasons stated by the

commission in its final opinion. See Harlow v. Capital One Servs., VWC File No. 217-37-61

(Oct. 13, 2010). We dispense with oral argument and summarily affirm because the facts and




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
legal contentions are adequately presented in the materials before the Court and argument would

not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                          -2-